12 So. 3d 815 (2009)
Burt G. MASSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-866.
District Court of Appeal of Florida, Fifth District.
May 19, 2009.
Rehearing Denied June 29, 2009.
Burt Massey, Lowell, pro se.
*816 Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Taylor v. State, 969 So. 2d 489, 491 (Fla. 5th DCA 2007) and Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA 2006).
LAWSON, EVANDER, JJ., and COBB, W., Senior Judge, concur.